DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 and 13 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (United States Patent Application Publication US 2018/0095567 A1, previously cited by the Examiner), hereinafter referenced as Lee.
Regarding Claim 1, Lee discloses “An OLED (organic light emitting diode) touch component” (Figure 3 and Paragraph [0015]), “comprising, an array substrate formed with a wire bonding region” (Figure 3, Items 111 ‘substrate’, 170 ‘touch pad’ (Notice touch pad 
Regarding Claim 2, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: a bending direction of the bending structure of the touch electrode lead is parallel to a slope surface of the second slope” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3.))
Regarding Claim 3, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads have the same bending direction” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same direction. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Claim 4, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads are formed at the same position” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 5, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads have the same shape” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 6, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structure is in a step shape and has a plurality of steps” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape 
Regarding Claim 7, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “characterized in that: a number of steps of the plurality of touch electrode leads is the same” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope to form a step and each lead 180 has the same number of steps. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 8, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “characterized in that: the plurality of the touch electrode leads have the same step direction” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place and same direction along the second slope to form each step. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 9, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “characterized in that: the plurality of touch electrode leads have the same step size” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same 
Regarding Claim 13, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structure is in an arc shape or an irregular shape” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to from steps that are of irregular shape without having periodicity. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 14, Lee discloses “An OLED (organic light emitting diode) display device” (Figure 3, Paragraph [0015]), “characterized in that: the OLED display device comprises an OLED  touch component” (Figure 3 and Paragraph [0015]), “which comprises: an array substrate formed with a wire bonding region” (Figure 3, Items 111 ‘substrate’, 170 ‘touch pad’ (Notice touch pad 170 is a wire bonding region on substrate 111.)), “a film package disposed on the array substrate and having a first slope which is provided at a side of the film package with respect to a wire bonding region” (Figure 3, Item 144 ‘organic encapsulation layer’ (Notice that organic encapsulation film 144 is disposed above substrate 111 and has a first slope to the right of Figure 3 where touch pad 170 provides the wire bonding region.)), “an insulating layer disposed on the film package and the array substrate” (Figure 3, Item 146 ‘inorganic encapsulation layer’, and Paragraph [0038], Lines 9 – 12 (Notice that inorganic encapsulation layer 146 formed of 
Claim 15, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: a bending direction of the bending structure of the touch electrode lead is parallel to a slope surface of the second slope” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3.))
Regarding Claim 16, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads have the same bending direction” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same direction. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 17, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads are formed at the same position” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Claim 18, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structure is in a step shape and has a plurality of steps” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape with a plurality of steps. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 19, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structure is in a saw-tooth shape and formed with at least one tooth” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to form a step or saw-tooth like shape where there is at least on tooth (step) in each touch electrode lead 180. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 20, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the bending structure has more than one tooth” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to form a step or saw-tooth like shape where there more than one tooth (step) in each touch electrode lead 180. Note 

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed September 07, 2021 have been fully considered.
	First, the amendments to each of Claims 1 and 14 have overcome the Objections to Claims 1 – 19 as set forth and made of record in the Office Action mailed June 09, 2021.
	Second, the Examiner disagrees that  - - Lee fails to disclose the limitations of “the bending structure is in a saw-tooth shaped and formed with at least on tooth” and “the bending structure is an arc shape or an irregular shape” - - (REMARKS, Page 5, Lines 16 – 17 (Reference made by all written lines including those with only a heading) through Page 6 Line 1). Notice that the bending structure as described previously and in at least Claims 1 and 14 above includes straight line portions which are bent in the sloping region to form bends and that said bends may be of an irregular shape.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                             September 10, 2021